 Case 2:20-cv-02004-PSG-JEM Document 23-3 Filed 09/03/20 Page 1 of 1 Page ID #:208



1                             DECLARATION OF PETER BORENSTEIN
2

3    I, PETER BORENSTEIN, declare:

4
     1.     I am the attorney of record for Plaintiff John Njoroge (“Plaintiff”) in the above entitled
     action. I make this declaration in support of Plaintiff’s motion for leave to amend the complaint.
5
     I have personal knowledge of the matters set forth in this declaration. If called as a witness, I
6
     could and would competently testify to these matters.
7
     2.     Attached hereto as Exhibit A is a true and correct copy of a “meet and confer” email I
8
     sent to counsel for Defendant, Anthony T. Case, regarding a settlement offer made on behalf of
9    my client.
10   3.     Attached hereto as Exhibit B is a true and correct copy of Attorney Case’s response to the
11   “meet and confer” email, rejecting our settlement offer, and revealing that the value of the
12   annuity policy was paid out to Carolina Kimondo as Plaintiff’s attorney-in-fact in 2010.

13
     4.     On January 28, 2020, I filed Plaintiff’s complaint in Los Angeles Superior Court against
     CNO Services, LLC (“Defendant”) alleging two causes of action: Bad Faith Breach of Implied
14
     Obligation of Good Faith and Fair Dealing and Bad Faith Failure to Properly Investigate Claim
15

16
            I declare under penalty of perjury under the laws of the State of California that the
17
     foregoing is true and correct.
18

19          Executed on this 3rd day of August 2020, at Los Angeles, California
20

21

22
                                                           By:__________________________
                                                                   Peter Borenstein
23
                                                                   Attorney for Plaintiff
24
                                                                   JOHN NJOROGE
25

26

27

28



                  DECLARATION OF PETER BORENSTEIN – NJOROGE V. CNO SERVICES, LLC
                                               1
